This is a claim brought by claimant, Arthur L. Taylor, for compensation for injuries incurred while in line of duty as a guard in the employ of the defendant, Southern Illinois Penitentiary, December 19, 1921. ' The evidence discloses that while thus employed at said time and while searching for a convict who failed to appear and answer at roll call, it became necessary for him to and he did endeavor to climb upon the office of the stone department, and in so doing he took hold of the coping of said building and same being loose fell upon and against claimant’s leg, breaking it at and above and in the ankle joint, from which he suffered much pain and for a long period thereafter he-ivas confined to his bed and unable to labor. That about August, 1922, after he had returned to his employment and while in the performance of his duties as such guard he was set upon by a convict in a riot, and while the convict grappled with claimant endeavoring to take claimant’s gun away from him, in the scuffle the claimant’s knee of the same limb was wrenched, causing claimant to become a permanent cripple. Claimant’s bills were all paid by the State and -the salary continued without interruption during his inability to perform manual labor. Claimant has four (4) children under sixteen years of age. The evidence seems to bear out the fact of about 50% disability. If claimant were entitled to compensation under the Workmen’s Compensation Act, and had lost the entire use of one leg he would be entitled to about $2,975 in weekly installments. But he is still working for. the State on same salary, as before his injuries. The State has demurred to the declaration, which is sustained. But in the interest of equity and social justice the Court recommends to the Legislature an appropriation in the sum of fifteen hundred ($1,500.00) dollars for claimant.